         Case 4:18-cv-00342-KGB Document 166 Filed 09/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DONNA CAVE, et al.,                                                                  PLAINTIFFS

EUGENE LEVY, et al.,                                           CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                        INTERVENORS

v.                                Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                  DEFENDANT

                                             ORDER

       Pending before the Court is counsel for intervenors’ motion for leave to appear remotely

at the status conference set for October 22, 2021, at 9:00 a.m. (Dkt. No. 164). Counsel for

intervenors state that good cause exists because they are located out-of-state and attendance in

person would require interstate travel (Id., ¶ 4). Counsel for intervenors also point to Arkansas

Department of Health COVID-19 statistics reporting that cases of COVID-19 are increasing in and

that Pulaski County, Arkansas is considered to have a high level of community transmission of

COVID-19 (Id., ¶¶ 5-7). For good cause shown, the Court grants the motion of counsel for

intervenors to appear remotely at the October 22, 2021, status conference (Id.).

       Also pending is the motion for leave to appear remotely at the status conference set for

October 22, 2021, of Andrew G. Schultz, co-counsel for plaintiffs Donna Cave, Pat Piazza, and

Susan Russel (“Cave plaintiffs”) (Dkt. No. 165). Mr. Schultz states that good cause exists because

he is located out-of-state and attendance in person would require airline travel and an overnight

stay in Little Rock (Id., ¶ 3.A). Mr. Schultz also points to the Center for Disease Control’s reports

that Pulaski County, Arkansas is considered to have a high level of community transmissions of
         Case 4:18-cv-00342-KGB Document 166 Filed 09/21/21 Page 2 of 2




COVID-19 (Id., ¶ 3.C). For good cause shown, the Court grants Mr. Schultz’s motion to appear

remotely at the October 22, 2021, status conference (Id.).

       So ordered this the 21st day of September, 2021.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
